      Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LIGHTCARE RX, LLC,                        )                    CASE NO. 4:21-cv-02240
                                          )
            Plaintiff                     )
   V.                                     )
                                          )
TEXAS STATE BOARD OF PHARMACY,            )
                                          )
            Defendant                     )
_________________________________________ )

                                           COMPLAINT

       Plaintiff LightCare Rx, LLC (“Plaintiff LightCare”), by counsel, respectfully files this action

for declaratory judgment to declare Texas state regulation 22 TAC §291.11 as unconstitutional and

preempted by federal Medicare and Medicaid laws and regulations. For its complaint against

Defendant Texas State Board of Pharmacy (“Defendant TXSBP”), Plaintiff LightCare alleges as

follows:


                                          I.       INTRODUCTION

   1. Plaintiff LightCare challenges the constitutionality of Defendant TXSBP’s regulation 22 TAC

       §291.11 that arbitrarily requires a new pharmacy to fill an unspecified number of scripts within

       the first six months of operations, or face serious penalties, disciplinary action, and financial

       ruin.

   2. As applied, 22 TAC 291.11 discriminates between residents of Harris County (a federally

       designated H.E.A.T Zone area) and other non-H.E.A.T designated areas of Texas because

       Harris County and surrounding area residents require substantially more than six (6) months

       to obtain the proper credentialing from Medicare, Medicaid, and insurance companies that




                                               Page 1 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 2 of 10



   administer the various federal healthcare programs. Because residents of counties other than

   Harris County do not face similar punitive sanctions, 22 TAC 291.11 violates the Equal

   Protection Clause of the United States Constitution.

3. Harris County (and certain parts of Fort Bend, Washington, and Brazoria counties) is

   designated a “H.E.A.T.” zone by the Drug Enforcement Agency (“DEA”) and upon

   information the U.S. Department of Health & Human Services (“HHS”).

4. Pharmacies (such as Plaintiff) in H.E.A.T zone areas currently require more than six months

   to receive credentialing from Medicare, Medicaid, and various insurance companies that

   administer the various Medicare and Medicaid programs. Other counties in Texas that are not

   designated as H.E.A.T zone areas can complete the necessary paperwork within sixty (60)

   days.

5. These H.E.A.T zone expanded requirements make what is generally a straightforward and

   simple application process into a complex, arduous experience. H.E.A.T. Zone pharmacies

   interested in joining a PBM and insurance networks must now complete significantly longer

   credentialing documentation, with the additional pages concerning attestation of legal

   operations.

6. Defendant TXSBP’s regulation 22 TAC 291.11 is an arbitrary rule that fails to consider the

   impact of the H.E.A.T. designation on pharmacies such as Plaintiff LightCare. Moreover 22

   TAC 291.11, which requires an unspecified number of scripts be filled, allows Defendant

   TXSBP to impose sanctions arbitrarily, discriminatorily, and abusively upon Pharmacies such

   as Plaintiff without any specific standard.

7. Further, 22 TAC 291.11 is preempted by Federal Medicare, Medicaid, and DEA regulations

   which require a pharmacy in H.E.A.T. zone areas to undergo rigorous credentialing process




                                        Page 2 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 3 of 10



   that currently exceed six (6) months. Nothing under Medicare and Medicaid laws and

   regulations require that a Pharmacy to fill an unspecified and arbitrary and undefined number

   of scripts or require a pharmacy to an unidentified number of scripts within six months.

   Because Medicare and Medicaid require a pharmacy to be in good standing and without any

   disciplinary history, 22 TAC 291.11 impermissibly interferes with Medicare and Medicaid

   credentialing requirements.

8. Since Defendant TXSBP is uninterested in the difficulties facing pharmacies in H.E.A.T zone

   areas, and because a disciplinary note on a pharmacy’s record is grounds for termination from

   Medicare, Medicaid, and other private insurance companies that administer various federal

   programs, LightCare has suffered a cognizable injury that can only be addressed by a judgment

   declaring 22 TAC §291.11 unconstitutional and preempted by Federal law.



                                 II.    JURISDICTION & VENUE


9. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1331 as the

   issues herein involve questions of federal law (Medicare and Medicaid), and the Equal

   Protection Clause and Commerce Clause of the United States Constitution.

10. Venue is proper pursuant to 28 U.S.C.§1391 because all events arising out of this matter

   occurred in the Southern District of Texas, in Harris County, TX.


                                       III.      THE PARTIES

11. Plaintiff LightCare Rx, LLC (“Plaintiff LightCare”) is a Texas limited liability company

   engaged in the business of retail pharmacy.




                                        Page 3 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 4 of 10



12. Defendant Texas State Board of Pharmacy (“Defendant TXSBP”) is a Texas state agency that

   administers and regulates the practice of pharmacy in the State of Texas. Defendant TXSBP

   may be served by serving a copy upon its legal counsel at 333 Guadalupe St. #3, Austin, TX

   78701, and the Texas Attorney General’s Office at Texas Attorney General 6161 Savoy Dr.

   #320, Houston, TX 77036, and Office of the Attorney General of Texas at 300 W. 15th St.

   Austin, TX 78701.

                                  IV.     STATEMENT OF CLAIM

13. On November 19, 2018, Plaintiff LightCare was incorporated as a Texas limited liability

   company to operate a retail pharmacy.

14. Between November 19, 2018, and April 19, 2019, Plaintiff invested substantial capital to

   develop, build-out, install, and ready its pharmacy for retail operations.

15. On April 19, 2019, an agent of Defendant TXSBP inspected LightCare pharmacy for purposes

   of issuing a Class A retail pharmacy license. After a thorough inspection, the Pharmacy was

   approved, and a license was issued.

16. On April 26, 2019, a Class A retail pharmacy license was issued for Plaintiff LightCare Rx,

   LLC. The Pharmacy promptly opened, was well stocked with inventory, supplies, and

   equipment, and ready to dispense prescriptions to the public.

17. In early May 2019, Plaintiff LightCare began preparing all applications necessary to obtain a

   National Provider Identifier (NPI), National Council for Prescription Drug Programs

   (NCPD) number, and a Drug Enforcement Agency (“DEA”) registration number.

18. Without the NPI, NCPDP, and DEA registration numbers, Plaintiff LightCare was not unable

   to apply for credentialing with Medicare, Medicaid, and insurance companies that administer

   Medicare and Medicaid programs as a network member.




                                         Page 4 of 10
        Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 5 of 10



      19. In June 2019, the DEA Houston office advised Plaintiff that Harris County was designated a

          “H.E.A.T” 1 zone area. In so doing, the DEA required Plaintiff to undergo a long and rigorous

          credentialing process that was never before required of pharmacies in the Harris County area.

          Thus, what used to take a week to obtain a DEA registration number can now require at least

          2 months.

      20. The DEA does not require the same process of pharmacies in rural areas, and cities and towns

          in Texas that are not designated as a H.E.A.T Zone.

      21. On August 19, 2019, the DEA issued Plaintiff a DEA registration number. It was only after

          that date that Plaintiff LightCare was able to start to apply to become a member of PBM

          networks that administer the various Medicare and Medicaid programs.

      22. However, at all times Plaintiff was open to the public to fill scripts. In fact, several customers

          presented scripts to be filled. But because these customers were all insured under various

          federal healthcare programs, they refused to pay in cash for their prescriptions when Plaintiff

          advised them that pharmacy was still awaiting to be approved for credentialing.

      23. Aside of the DEA’s new regulations and rigorous credentialing, every insurance company,

          pharmacy benefit manager, including Medicare and Medicaid have implemented rigorous

          credentialing process for areas designated as H.E.A.T. Zones.

B. Defendant TXSBP’s Pharmacy Inspection

      24. On February 2, 2020, the TXSBP again inspected Plaintiff LightCare as part of a routine

          inspection. An agent of the TXSBP, despite noting that the pharmacy is open to the public,

          was well-stocked with inventory and equipment, decided without merit that Plaintiff violated



1
    Health Care Fraud Prevention and Enforcement Action Team




                                                Page 5 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 6 of 10



   22 TAC §291.11 for not filling sufficient number of scripts. However, 22 TAC §291.11 does

   not expressly provide a number of specific scripts to be filled.

25. In fact, Plaintiff had already filled one script, attempted to fill many other scripts but was

   unable because it was awaiting credentialing from insurance companies that administer

   Medicaid and Medicare programs.

26. When Plaintiff informed Defendant’s agent that a script was filled, and that other scripts were

   submitted for processing but were awaiting credentialing delays, Defendant’s agent simply

   pointed to 22 TAC §291.11 that requires a “sufficient” number of scripts to be filled, without

   specifying how many scripts needed to be filled, and without considering the fact that

   prescriptions were already submitted for processing but because of no fault of the Pharmacy

   could not be processed pending credentialing by PBMs that administer the various federal

   healthcare programs, including Medicare and Medicaid.

27. Plaintiff further explained to Defendant that numerous Medicaid and Medicare patients came

   to the pharmacy to fill their scripts but refused to pay cash.

28. Plaintiff’s customers are entitled to have their prescriptions processed by the various federal

   healthcare programs that are administered by PBMs.

29. In March 2020, Plaintiff was approved for several PBMs and Medicaid, and has since

   processed hundreds of scripts for insured patients without incident. To this date, not one cash

   paying patient has elected to pay for his or her prescription.

30. Notwithstanding all of the above, Defendant TXSBP began disciplinary proceedings alleging

   that Plaintiff did not fill sufficient number of scripts during the first six months.

31. Defendant made this ridiculous finding despite knowing fully that the Pharmacy was open,

   received scripts from patients but was not able to process the scripts due to credentialing




                                         Page 6 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 7 of 10



   delays from various federal healthcare benefit programs and private insurance companies that

   administer these programs.

32. Defendant TXSBP ignored and discriminated against Plaintiff LightCare which is located in a

   H.E.A.T zone area, unlike pharmacies in other counties in Texas who do not face similar issues

   and delays and are not at risk of facing adverse disciplinary issues that may impact their

   credentialing applications with federal healthcare programs.

33. Last but not least, 22 TAC 291.11, contravenes the express language of the Texas Pharmacy

   Act (“TPA”), which contains no requirement that scripts be filled within any time period.



                                    V.      CAUSES OF ACTION

                                         FIRST CAUSE OF ACTION

               VIOLATION OF THE EQUAL PROTECTION CLAUSE (“EPC”)

34. The above paragraphs are reincorporated herein.

35. The Equal Protection Clause (“EPC”) states that "nor shall any State ... deny to any person

   within its jurisdiction the equal protection of the laws". The EPC mandates that individuals in

   similar situations be treated equally by the law.

36. The TXSBP through its application of TAC §291.11 discriminates against Plaintiff, a resident

   of Harris County (a H.E.A.T designated zone), by requiring Plaintiff to fill an unknown

   number of scripts within six months of licensing without any consideration for the difficulties

   and serious delays Plaintiff LightCare faced as resident of a Harris County.

37. Defendant TXSBP further refuses to acknowledge the prolonged credentialing requirements

   of federal healthcare programs, including the DEA registration requirements.




                                         Page 7 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 8 of 10



38. Pharmacies in non-HEAT zones can process all required licensing matters within 60 days

   giving them sufficient time to obtain all insurance, Medicare, and Medicaid credentialing to

   operate their retail pharmacy, and accept patients enrolled in these programs.

39. Plaintiff’s customers cannot be forced to pay cash in contravention of Medicaid and

   Medicare laws because of Defendant’s ill-conceived, ambiguous, discriminatory, arbitrary,

   and ultimately unconstitutional regulation, which without basis demands that a Pharmacy

   must fill some number of scripts without specifying how many, and without regard for the

   requirements of federal healthcare programs.

40. Accordingly, 22 TAC §291.11 directly discriminates against Plaintiff who is a resident of

   Harris County (a H.E.A.T zone area), and residents of other counties who are able to

   successfully and quickly obtain credentialing.



                                      SECOND CAUSE OF ACTION

                      VIOLATION OF FREEDOM OF ASSOCIATION CLAUSE

41. The above paragraphs are reincorporated herein.

42. Freedom of Association encompasses both an individual's right to join or leave groups

   voluntarily and includes rights of individuals coming together with other individuals to

   collectively express, promote, pursue and/or defend common interests.

43. Plaintiff has numerous Harris County Medicaid and Medicare customers who wish to conduct

   business with Plaintiff, including receiving prescription drug counseling, personal attention,

   and home delivery of their needed prescription.

44. Section §291.11 of Title 22 imposes draconian fines and ruinous disciplinary record upon

   Plaintiff (and pharmacies similarly situated) when Plaintiff’s customers refuse to pay cash for




                                        Page 8 of 10
  Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 9 of 10



   their prescriptions that Defendant’s regulation that requires an unspecified amount be filled

   within six months.

45. Accordingly, TAC §291.11 is unconstitutional as it violates Plaintiff’s customers’ Freedom of

   Association right under the U.S. Constitution.



                                THIRD CAUSE OF ACTION
                     VIOLATION OF MEDICARE PROVIDER ENROLLMENT
                                    REQUIREMENTS

46. The above paragraphs are reincorporated herein.

47. Pursuant to 42 CFR § 424.510, a provider undergoes rigorous requirements for enrollment.

   These requirements require more than six months, and require that a provider to be licensed,

   and without any disciplinary record. If a provider has any disciplinary action on their record,

   this will cause either termination from Medicare, or delay even more credentialing with

   Medicare programs.

48. Defendant TXSBP was notified that its application of TAC 291.11 to require an unknown

   number of scripts to be filled within six months is not only discriminatory against Pharmacies

   in H.E.A.T. zone areas, but also causes serious harm to pharmacies awaiting delayed Medicare

   and Medicaid credentialing because any disciplinary action would preclude the applying

   pharmacy from approval into federal healthcare programs, and the networks of insurance

   companies that administer various federal healthcare programs.

49. Defendant TXSBP continues to ignore that its discriminatory and unlawful application of

   TAC §291.11 directly interferes with Plaintiff’s ability to credential with insurance companies

   and PBMs that administer Medicare and Medicaid programs.




                                        Page 9 of 10
     Case 4:21-cv-02240 Document 1 Filed on 07/09/21 in TXSD Page 10 of 10



   50. It is well established that Medicare and Medicaid are federal programs, and that such programs

       may not be preempted by state laws, unless expressly agreed to by Congress.

   51. Nothing under Medicare and Medicaid regulation permit Defendant TXSBP to enact

       regulations that burden Plaintiff’s right to credential timely and properly with the various

       Medicare and Medicaid programs.

   52. Accordingly, 22 TAC §291.11 is preempted by 42 CFR § 424.510 and any other Medicare

       and Medicaid credentialing requirements.

                                       VI.      RELIEF REQUESTED

       Wherefore, Plaintiff respectfully requests judgment declaring 22 TAC §291.11 as

unconstitutional, unenforceable, and pre-empted by federal law. Further, Plaintiff requests attorneys’

fees and court costs, and any other relief that court deems just and proper.


Date: July 9, 2021


                                               Respectfully Submitted,

                                               DEWOOD, P.C.

                                       By:     /s/ Nizar DeWood
                                               Nizar A. DeWood, Esq.
                                               TXFBN. 2551535
                                               TXSBN. 24091997
                                               4200 Montrose Blvd. Suite 540
                                               Houston, Texas 77006
                                               T. (713) 492-2274F. (888) 398-8428
                                               nizar@dewood-law.com
                                               ATTORNEYS FOR PLAINTIFF
                                               LIGHTCARE RX




                                             Page 10 of 10
